Title: To Thomas Jefferson from John Barnes, 5 October 1821
From: Barnes, John
To: Jefferson, Thomas


Dear Sir-
George Town Coty
5th Octr 1821.
Your Esteemed favr 25th Ulto with letter—and original Certificates of the late Genl Kusciuskos funds—examined & found Conformable thereto. as per, inclosed receipt of Mr Lear, of yesterday—duplicate I reserve in Case of Accident.—At Mr Lears better leisure (having to Attend County Court) I proposed, to Accompany him—if Necessary—to Bank of Columbia and Treasury. in Order to his receiving the Dividends & Quarterly Interest, due & unpaid—thus far—I sincerely congratulate you, respecting your late, Trust—of inconceivable trouble—and disfactory—however Honorably & equitably discharged—still I presume, difficulties may Arise from European—Claiments. and even from the present. however Just, have yet to pass thro—a Course of Law & Equity——whatever may be required of me—thro you—will be attended to, am much pleased with Mr Lears—Manners and Correct deporton?——Accept sir, I pray you—my unfeigned thanks. for the many favors heaped-on the Devoted hand—of your Obliged—most Obedt & very humble—Servant,John Barnes.